DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of June 15, 2022 is acknowledged and has been entered. The amendments are noted. New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,612,355 B1 (Alruwaili et al.) in view of US 2013/0199789 (Liang et al.) and US 2011/0284232 A1 (Huang).
As concerns claim 13, Alruwaili et al. discloses a downhole tool that is deployable in a wellbore that traverses a subterranean rock formation traversed by a wellbore, the downhole tool for stimulating recovery of hydrocarbons from the subterranean rock formation, the downhole tool configured to create at least one notch 504 in a wellbore surface at a treatment zone and to supply a stimulating fluid to the treatment zone at a pressure less than formation breakdown pressure in a single run (prior to the fracturing operation), but lacks to specifically disclose wherein the notch facilitates wormhole formation at a corresponding position of the notch arising from dissolution of rock caused by reaction of the rock with the stimulating fluid. Liang et al. discloses a notching tool deployable in a wellbore and teaches that the notch facilitates wormhole formation (0100, 0128, 0129, figures 9 and 10) and Huang discloses a downhole tool for treatment of a formation that facilitates wormhole formation in a wellbore (0021) wherein the downhole tool comprises a sliding sleeve 51 configured to selectively inject the stimulating fluid from the downhole tool into the treatment zone. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure a downhole tool with sliding sleeves to predictably selectively apply treatment fluid to a formation to facilitate wormhole propagation to reduce the fracturing pressure of the formation and to improve the fracturing operation.
	As concerns claim 14, Alruwaili et al. discloses the  downhole tool according to claim 13, further comprising packers 608, 658 spaced apart from one another and configured to isolate the treatment zone.
Allowable Subject Matter
	Claims 1-7 and 9-12 are considered to be allowable at this time in view of the amendments. Claims 16-25 were previously objected to as depending from a rejected base claim, but were identified as containing allowable subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679